             Case 2:13-cr-00322-RAJ Document 241 Filed 10/26/20 Page 1 of 2




 1                                                                       Hon. Richard A. Jones

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
        UNITED STATES OF AMERICA,                         NO. 2:13-cr-00322-RAJ
 7
                                 Plaintiff,               ORDER STRIKING MOTIONS
 8                 v.

 9
        LEWIS DEAN ARMSTRONG,
10
                                 Defendant.
11
            The Court is in receipt of Defendant Lewis Dean Armstrong’s pro se “Petition to
12
     Have Trial Judge John C. Coughenour Evaluated for Competency” (Dkt. #239) and
13   “Petition for Records” (Dkt. #240). As set forth in the Court’s previous Orders Striking

14   Motions entered on August 16, 2019, September 19, 2019, July 10, 2020, August 24,
     2020, September 15, 2020, and October 15, 2020, this matter was remanded by the Ninth
15
     Circuit Court of Appeals to the district court for the limited purpose of determining
16   whether Defendant was competent to understand the nature and consequences of the

17   proceedings against him and to assist properly in his post-conviction proceedings. The
     competency proceedings were concluded by this Court on March 6, 2018. The matter has
18
     been remanded by the Ninth Circuit Court of Appeals for resentencing. The resentencing
19   was previously set for December 18, 2020, but due to the impacts of the COVID-19

20   pandemic, and because Defendant’s previous counsel’s motion to withdraw and for
     appointment of successor counsel was recently granted, Defendant’s resentencing has
21
     now been rescheduled for March 5, 2021 at 10:00 a.m.
22

     ORDER STRIKING MOTIONS - 1
             Case 2:13-cr-00322-RAJ Document 241 Filed 10/26/20 Page 2 of 2




 1         Mr. Armstrong is currently represented by counsel, Terrence Kellogg. See Dkt.
     #234. As such, Mr. Armstrong may not file a pro se motion unless he complies with the
 2
     requirements of Local Civil Rule 83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a)
 3
     (adopting Local Rules W.D. Wash. LCR 83.2(b) for criminal proceedings).
 4         This Court therefore declines to entertain the motions and orders the clerk to
     STRIKE them.
 5
           DATED this 26th day of October, 2020.
 6

 7

 8
                                                     A
                                                     The Honorable Richard A. Jones
 9                                                   United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER STRIKING MOTIONS - 2
